Citation Nr: 0211406	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
and a left knee disorder, as secondary to a service-connected 
left fifth toe disability.

2.  Entitlement to an increased rating for a left fifth toe 
disability, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for migraine 
headaches, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from January 1989 to September 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 1998 and August 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the benefits 
sought on appeal.  

The Board notes that in the veteran's written brief 
presentation, dated in August 2002, the veteran's 
representative raises a claim for entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU).  That issue has not 
been prepared for appellate review, and is referred back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  The medical evidence does not show that any current left 
hip and/or left knee disorder is proximately due to the 
service-connected left fifth toe disability. 

3.  The veteran is currently assigned the highest available 
schedular rating for his left fifth toe disability; there is 
no evidence of loss of use of the left foot, and no evidence 
that the veteran's left fifth toe disability causes marked 
interference with employment or frequent periods of 
hospitalization.

4.  The veteran's service-connected left fifth toe disability 
is manifested by a painful, tender surgical scar.  

5.  The veteran is currently assigned the highest available 
schedular rating for his migraine headaches; there is no 
evidence that the veteran's migraine headaches cause marked 
interference with employment or frequent periods of 
hospitalization.


CONCLUSIONS OF LAW

1.  A left hip disorder and a left knee disorder are not 
proximately due to a service-connected left fifth toe 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  The criteria for an increased rating for a left fifth toe 
disability, currently rated as 30 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 5284 
(2001). 

3.  The criteria for a separate 10 percent rating for a 
surgical scar on the left fifth toe are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including § 4.118, Diagnostic Code 7804 (2001). 

4.  The criteria for an increased rating for migraine 
headaches, currently rated as 50 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. Part 4, including § 4.124a, Diagnostic Code 8100 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for service 
connection for a left hip and knee disorder, as secondary to 
his service-connected left fifth toe disability, and for 
higher disability ratings for his left fifth toe disability 
and his migraine headaches. 

This matter was previously before the Board and remanded in 
January 2001 for additional development.  Specifically, the 
Board requested that the RO obtain any additional treatment 
records, and schedule the veteran for VA examinations.  The 
Board has reviewed the file and is satisfied that the 
requested development was completed.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).

As another preliminary matter, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified in pertinent part at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear provisions 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

The Board has reviewed the record, and is satisfied that the 
requirements under the VCAA were satisfied in this case.  In 
the January 2001 BVA remand, the Board notified the veteran 
of the recently enacted VCAA, and requested that the RO 
undertake further development in accordance with the VCAA.  
Moreover, in May 2001, the RO sent the veteran a detailed 
letter notifying him of the VCAA, and informing him of the 
types of evidence/information the veteran should provide to 
help his claims.  The RO also notified the veteran of the 
actions VA would take in assisting him with his claims.  In 
light of the foregoing, the Board finds that the veteran was 
adequately notified of the information and evidence needed to 
substantiate his claims.  38 U.S.C.A. § 5103.

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  A review of 
the record reveals that the RO consistently obtained copies 
of the veteran's VA treatment records and associated them 
with the claims file.  The file also contains various private 
treatment records.  The veteran was afforded several VA 
examinations in connection with the claims on appeal, and 
copies of those examination reports are in the record.  The 
veteran was afforded two RO hearings, and although he 
requested a BVA hearing (using "video conferencing" 
techniques), he later withdrew that request.  In short, the 
Board finds that the case is ready for appellate review.  

I.  Service Connection.

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Where the determinative issue 
in a service connection claim involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In August 1999, the veteran filed a claim for entitlement to 
service connection for pain in the left knee and hip joints, 
related to surgery he had on his left foot.  The Board notes 
that the veteran has consistently limited his contentions to 
principles of secondary service connection.  He claims that 
his left knee and hip disorders are due to his service-
connected left fifth toe disability.  He has not claimed that 
his left knee and hip pain is directly related to his active 
service.  As such, the Board will limit its analysis to 
principles of secondary service connection.  

The record contains a few medical opinions suggesting a 
relationship between the veteran's left hip and knee pain and 
his service-connected left foot disability.  However, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  A July 1998 VA medical record reflects 
that the veteran was seen for pain in his left foot, 
including his fifth toe.  He also reported occasional sharp 
pain in his hip.  It was noted that "[the veteran] feels as 
did Dr. Krauss that this is related to his gait to protect 
his left [fifth] toe from some of the  weight bearing that 
makes it more painful."  An August 1999 private medical 
statement from Dr. Michael C. Horn, D.C., indicates that 
"[e]xamination showed significant loss of normal arch in 
[the veteran's] left foot and to a lesser degree in the right 
foot with related foot pronation."  He further stated "[i]t 
is thought that this pronation may be the cause of the knee 
and hip pain."

In August 2001, the veteran underwent a VA examination for 
his feet.  The examiner was specifically requested to render 
an opinion as to whether it was at least as likely as not 
that the veteran's left hip and knee disorders were 
proximately due to the service-connected left fifth toe 
disability.  The examiner reviewed the veteran's claims file, 
and examined the veteran.  He concluded that it was "at 
least as likely as that the veteran's left hip and knee 
disorder is not related to his active service."  The 
examiner's rationale was that the veteran's left knee 
disorder was due to degenerative meniscus, and not to the 
left fifth toe disability.  He stated that the left hip 
disorder was not related to the left toe disability.  The 
diagnosis was intrameniscal degeneration of the medial 
meniscus of the left knee and left hip pain.  The Board notes 
that August 2001 VA x-ray reports of the left knee and left 
hip reflect no evidence of acute injury or other abnormality.  
An August 2001 VA examination of the joints contains a 
diagnosis of arthralgia of the left knee and hip with loss of 
function due to pain.

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In the present case, the Board is 
more persuaded by the August 2001 VA medical opinion, which 
concludes that it is not likely that the veteran's left fifth 
toe disability caused a left hip and knee disorder.  This 
opinion was based on examination of the veteran, and a review 
of his claims file.  Contrarily, the July 1998 VA medical 
record only contains a report of what the veteran claims that 
his private doctor told him.  Additionally, the August 1999 
statement from Dr. Horn indicates that the veteran's left 
foot pronation may be causing pain in his left hip and knee.  
However, his statement is not definitive, and it is also not 
clear from the statement if there is a relationship between 
the veteran's left foot pronation and his left fifth toe 
disability.  For the foregoing reasons, the Board is more 
persuaded by the opinion provided in the August 2001 VA 
examination report.   

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee and hip disorder, as secondary to 
the service-connected left fifth toe disability.  To the 
extent that the veteran contends that his left knee and hip 
pain is caused by his service-connected left fifth toe 
disability, he does not appear to have any medical expertise 
or training, and as such, he is not competent to provide 
evidence of a medical diagnosis or etiology.  See Espiritu, 2 
Vet. App. at 494-95 (laypersons may be competent to provide 
an "eye-witness account of a veteran's visible symptoms," 
but they are not capable of offering evidence that requires 
medical knowledge).  Rather, probative medical evidence on 
this point is needed.  In the present case, as discussed 
above, the Board is not persuaded by the medical evidence of 
record that any current left knee or left hip disorder is 
proximately due to the veteran's service-connected left fifth 
toe disability.  The Board has considered the applicability 
of the benefit of the doubt doctrine, but as the evidence is 
not in relative equipoise, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b).

II.  Increased Ratings.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


A.  Left Fifth Toe.

In a December 1996 rating decision, the veteran was awarded 
service connection for arthritis of the left fifth toe with 
status post osteotomy for hammer toe deformity, and assigned 
a 10 percent rating from September 1996.  In an April 1998 
rating decision, the RO continued the 10 percent rating, 
based on findings in a February 1998 routine examination.  
The veteran disagreed with the 10 percent rating, and 
initiated this appeal.  In a December 1998 rating decision, 
the RO increased the rating for the veteran's left fifth toe 
disability to 20 percent disabling, effective from February 
1998.  More recently, in a December 2001 rating decision, the 
RO awarded a 50 percent rating for the veteran's left fifth 
toe disability, effective from February 1998.  The veteran's 
disability is presently characterized as "arthritis of the 
left fifth toe s/p osteotomy, status post v-y skin 
plasty/arthroplasty for hammer toe deformity."  The Board 
will refer to this disability as a "left fifth toe 
disability."

The veteran's left fifth toe disability is currently assigned 
a 30 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, under which a foot injury is assigned a 30 percent 
rating for a severe symptoms.  A 30 percent rating is the 
highest rating available under that diagnostic code.  By 
comparison, the Board notes that under 38 C.F.R. § 4.71a, 
Diagnostic Code 5172, the highest rating available for 
amputation of one or two toes (other than the great toe) is 
20 percent.  See 38 C.F.R. § 4.68 (the combined rating for 
disability of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed).  The rating for amputation of the forefoot is 40 
percent, under 38 C.F.R. § 4.71a, Diagnostic Code 5166.  
Moreover, under 38 C.F.R. § 4.71a, Diagnostic Code 5172, the 
highest rating available for loss of use of the foot is 40 
percent.  

The Board finds no schedular basis to afford the veteran a 
rating higher than 30 percent for his left fifth toe 
disability.  The evidence clearly indicates that while the 
veteran experiences pain and discomfort in his left foot, he 
does not have loss of use of the left foot.  An August 2001 
private record from David V. Robinson, DPM, indicates that he 
had examined the veteran in November 1998, and clinical 
evaluation revealed a painful scar, and a swollen painful 
toe.  In an August 2001 VA examination for the feet, the 
veteran's gait was described as good.  There was no evidence 
of painful motion, instability, weakness, or tenderness.  He 
had no callosities, and no unusual shoe wear pattern.  The 
veteran's posture was good.  The diagnosis was congenital 
hyperextension of both little toes, surgery having been 
performed on the left.  

A few days following the foregoing examination, the veteran 
was afforded a second VA examination for his feet.  This 
examiner found that the veteran's left foot disability 
exhibited weakened movement, excess fatigability, and 
incoordination.  He also noted unfavorable ankylosis due to 
weakened movement, excess fatigability, and incoordination.  
The examiner concluded that pain significantly limited the 
veteran's functional ability during the typical day.  
Standing, walking, bending, and sudden jarring caused pain.  
The veteran could not walk for exercise or participate in 
sports.  The examiner noted a two inch painful scar on the 
veteran's left fifth toe, which was well-healed but tender, 
particularly to palpation.  The diagnosis included 
degenerative joint disease of the left fifth toe. 

The Board notes that the two August 2001 VA examinations 
contain conflicting findings with regard to the veteran's 
left fifth toe symptomatology.  Specifically, the later 
August 2001 VA examination reflects more severe symptoms than 
the earlier August 2001 VA examination.  However, even 
accepting the more severe findings, there is simply no 
schedular basis to assign a higher rating.  As the veteran is 
presently assigned the maximum rating available for a foot 
disorder, the only available diagnostic code for a higher 
rating is Diagnostic Code 5172, which assigns a 40 percent 
rating for loss of use of a foot.  See also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5166.  However, despite the severity 
of the veteran's symptoms, the Board is unable to conclude 
that the veteran's left fifth toe disability is so severe 
that he has lost the use of his left foot.  In that regard, 
it appears that the veteran is still able to ambulate, albeit 
with pain and discomfort.

The Board acknowledges the diagnosis of degenerative changes 
in the left fifth toe.  Although the August 2001 VA x-ray of 
the left foot does not contain an impression of degenerative 
changes or arthritis, an undated private medical record 
received in 1998 identifies post-surgical arthritic changes.  
In any event, a separate rating for arthritis is not 
appropriate in this case, as the 30 percent rating for an 
unspecified foot injury assigned under Diagnostic Code 5284 
presumably contemplates motion of the foot, as there is no 
other diagnostic code provision that specifically rates foot 
or toe motion.  See VAOPGCPREC 9-98. 

Although the Board finds no basis for a higher rating for the 
left fifth toe disability, the Board finds that the veteran 
is entitled to a separate 10 percent rating for the scar on 
his left fifth toe, which the August 2001 VA examination 
described as tender and painful.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 7804.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994) (separate disability ratings arising from the 
same injury are permitted when none of the symptomatology for 
one condition is duplicative or overlapping with the other 
condition).  While the Board finds that a 10 percent rating 
is appropriate for the scar, the evidence does not show 
exudation, marked disfigurement, or other more severely 
disabling symptoms such that a rating in excess of 10 percent 
for a scar is warranted.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's left 
fifth toe disability, including any effects this disability 
has on the veteran's earning capacity and his ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also considered and applied all pertinent aspects of 
38 C.F.R. Parts 3 and 4.  In conclusion, the current medical 
evidence is consistent with no more than a the currently 
assigned 30 percent rating for the left fifth toe disability, 
with a separate 10 percent rating for a painful scar 
manifested in that disability.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for a higher rating.  The Board has 
considered the benefit of the doubt rule in this case, and 
has applied it where appropriate.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

While the Board has found no basis for a higher schedular 
rating for the veteran's left fifth toe disability 
(notwithstanding the separate 10 percent rating for a scar), 
the Board has considered whether the veteran's disability 
presents such an exceptional case, such that he may be 
entitled to a higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b).  The governing norm in these 
"exceptional" cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Id.  If 
the Board finds that such circumstances exist, the case must 
be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for 
consideration.  Id.  

In the present case, the record indicates that the veteran 
has had two surgeries on his left foot over the years.  The 
first surgery was in service, and the second surgery was in 
November 2000.  Otherwise, there is no indication that the 
veteran required frequent periods of hospitalization for his 
left fifth toe.  The record also contains no evidence that 
the veteran's left fifth toe disability causes marked 
interference with employment.  The Board notes that from 
November 2000 to February 2001, the veteran missed three 
months from work during a period of convalescence from foot 
surgery.  However, the veteran was already assigned a 
temporary total rating for that period of time.  There is an 
undated statement of record, received sometime in 1998, from 
one of the veteran's co-workers (the team leader) indicating 
that the job required being on your feet for ten hours a day.  
The co-worker stated that the veteran sometime had to stop to 
remove his work shoe and relieve the pain.  There was no 
indication that the veteran missed work due to his left fifth 
toe disability, other than the above noted three month 
period.  At an August 1998 hearing, the veteran indicated 
that his work involved building axle systems for an 
automobile manufacturer.  He worked on his feet for 10-12 
hours per day.  

In a statement received from the veteran in March 1999, he 
indicated that his foot pain limited him from almost all 
physical activities, including playing with his children.  In 
a statement received in July 2001, the veteran stated that he 
was on his feet at work from six in the morning to two-thirty 
in the afternoon.  He stated that he had to stand and walk in 
ways to keep the pressure off his foot.  

The Board emphasizes that the Schedule for Rating 
Disabilities is premised on the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries and their residuals.  38 C.F.R. § 4.1.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  In the present case, there is 
simply no evidence in the record, nor is it specifically 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disability.  As such, 
the Board finds no basis to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

B.  Migraine Headaches.

In a December 1996 rating decision, the veteran was awarded 
service connection for migraine headaches, and assigned a 30 
percent rating effective from September 1996.  In March 1999, 
the RO received the veteran's claim for an increased rating 
for migraine headaches.  In a December 2001 rating decision, 
the RO awarded a 50 percent rating for migraine headaches, 
effective from March 1999, the date of the veteran's claim 
for increase.

The veteran's migraine headaches disability is currently 
assigned a 50 percent rating pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, which prescribes a 50 percent rating 
for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 50 percent rating is the highest 
schedular rating available for migraine headaches, and there 
is no other diagnostic code provision that would allow for a 
higher rating.  As such, the Board will consider whether an 
extra-schedular rating is warranted, as analyzed for the left 
fifth toe disability.

In a June 2000 hearing at the RO, the veteran testified that 
he experienced migraine headaches twice a week.  He indicated 
that the headaches usually occurred in the morning, and would 
last from three to four hours.  He stated that when the 
headaches occurred at work, he had to "tough it out" 
because he could not take medication at work for safety 
reasons.  An August 2001 VA record indicates that the 
veteran's headaches were controlled with new medication, 
making the episodes distant and the duration of the headaches 
relatively short.  In the August 2001 VA examination for 
feet, the examiner noted that the veteran had functional 
impairment related to migraine headaches, which resulted in 
four-five hours of headaches two or three times per week.  

It appears from the evidence of record that the veteran is 
working full-time, and there is no indication that his 
migraine headaches have required frequent periods of 
hospitalization or caused marked interference with 
employment, so as to render impractical the application of 
the regular schedular standards.  While the Board does not 
dispute the severity of the veteran's migraine headaches, the 
Board finds that the degree of impairment on the veteran's 
employability is contemplated in the currently assigned 50 
percent rating.  In fact, one of the criteria for assigning a 
50 percent rating under Diagnostic Code 8100 is severe 
economic inadaptability.  As such, the Board finds no basis 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell, 9 Vet. App. at 338-
9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227. 



ORDER

Service connection for a left hip disorder and a left knee 
disorder, as secondary to a service-connected left fifth toe 
disability, is denied. 

The criteria for a rating in excess of 30 percent for a left 
fifth toe disability have not been met, and the claim is 
denied. 

Subject to the rules and regulations governing awards of 
monetary benefits, a separate 10 percent rating for a 
surgical scar on the left fifth toe is granted. 

The criteria for a rating in excess of 50 percent for 
migraine headaches have not been met, and the claim is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

